DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Newly submitted claims 17-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are directed to a patentably distinct species:
Species A drawn to an information processing apparatus, and a method of operating said apparatus, and non-transitory storage medium storing a program steps to execute said method (previously presented claims 1-2, 4, 7-8, 10 and 12-16) incorporating a single imaging element generating a three-dimensional motion contrast image of a fundus, classified in A61B 3/102; and  
Species B drawn to an information processing apparatus, and a method of operating said apparatus (new claims 17-24) incorporating two imaging elements, one generating a three-dimensional motion contrast image of a fundus and a second acquiring unit a fundus image, classified in A61B 3/0058.
The species are independent or distinct because the apparatuses incorporate different elements, which provide different input, and the different apparatuses process and display information differently.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:  
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see remarks, filed April 6, 2021, with respect to rejections under 112 have been fully considered and are persuasive.  Particularly, applicant has indicated the term “scanning” is a noun, which receives the action of “to control.”  The rejections under 112 have been withdrawn. 
Applicant's arguments filed April 6, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s statement:  “The processor itself provides sufficiently definite structure for performing the claimed function. Therefore, interpretation under 35 U.S.C. 112(f) does not apply to Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; and MPEP 2181.  More particularly it has been held:  "To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming.”  Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239.  In this case applicant has claimed a general processor to perform functions, which amounts to pure functional claiming.
Regarding applicant’s argument center on Sun (Glaenzer, Srivastava, Anzeld and/or self-admitted prior art) fails to disclose or teach the determination of the need to rescan a scanning line occurs while a fundus image of the subject eye is being acquired, the examiner is unpersuaded.  Sun figure 4 indicates that the judgment to perform a supplementary scan, i.e. a rescan, occurs during the image acquisition.  Furthermore, broadly read, since rescanning is part of acquiring a fundus image any determination to perform a rescan necessarily cannot occur before said acquisition (one cannot determine a rescan is necessary before a scan) or after said acquisition (the completed image is not obtained until all scans/rescans are completed), therefore said determination for rescanning necessarily occurs during said acquisition.
Regarding applicant’s argument center on Sun (Glaenzer, Srivastava, Anzeld and/or self-admitted prior art) fails to disclose or teach an image for distinguishing between an area where the scan is completed and an area where the scan is not completed is superimposed, the examiner is unpersuaded.  Sun paragraph [0015], particularly “the display area displays an image reconstructed according to the scanning sequence”, which the examiner contends, in combination with the Sun’s disclosure, in toto, reads on feature.  Further, if one were to contend that Sun fails to disclose an image inter alia paragraph [0048], and that superpositioning of images is to allow the operator to check the progress, see inter alia paragraphs [0080-81].   Glaenzer teaches an image displaying system of subjects in medical imaging, i.e. a related field, and address the issue of rescans required by patient movement (inter alia abstract), addressing problems faced by the inventor.  Glaenzer further teaches using a refreshed image superimposed on a image (inter alia paragraph [0026]) for the purpose of providing a graphical representation to visually assist the operator understand correction misalignment caused by patient movement by graphical representation(s) overlaid on image data (inter alia paragraph [0026]).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding applicant’s argument center on the combination of Sun and Srivastava (Glaenzer, Srivastava, Anzeld and/or self-admitted prior art) fails to disclose or teach “these three kinds of information are displayed on the same screen,” the examiner is unpersuaded.  The claims do not have any requirements for the any of the information to be on the same screen.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further both Sun and Srivastava disclose and teach a single display displaying multiple kinds of information and the combination of features would not necessitate a second or third screen, since information from progress bars are often displayed on the same screen as other information and minor rearrangements of such “information” windows on a display unit would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to, since it has been held that rearranging parts of an invention In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) see MPEP 2144.04. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a scan control unit configured to control scanning on each of a plurality of scanning lines with measurement light for generating a three-dimensional motion contrast image of a fundus of a subject eye” in claim 1;
“a determining unit configured to determine whether a scanning line to be rescanned exists among the scanning lines while a fundus image of the subject eye is being acquired” in claim 1; 
“a generation unit configured to generate a two-dimensional projection image based on a plurality of tomographic images of the area where the scan is completed” in claim 4;
“controlling scanning on each of a plurality of scanning lines with measurement light for generating a three-dimensional motion contrast image of a fundus of a subject eye” in claim 13; 
“determining whether a scanning line to be rescanned exists among the scanning lines while a fundus image of the subject eye is being acquired” in claim 13; 
“a scan control unit configured to control scanning on each of a plurality of scanning lines with measurement light for generating a three-dimensional motion contrast image of a fundus of a subject eye” in claim 14; and
“a determining unit configured to determine whether a scanning line to be rescanned exists among the scanning lines while a fundus image of the subject eye is being acquired” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14 “scanning” has clarity issues.  Applicant has asserted that “scanning” is a noun in these claims.  The claim construction is such that it is not clear that scanning is a noun instead of a verb.  The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. See MPEP 2173.  In this case an article would inform persons skilled in the art that scanning is a noun, and clarify the claim.  The examiner would suggest and for purposes of examination use “a scanning” in claims 1 and 14 to differentiate the noun usage of the term in claims 1 and 14 over the verb usage of the term, as seen in claim 13.  
ning”.
Regarding claim 16 “obtaining by repeatedly scanning the same scanning line” particularly “scanning” has a clarity issue given applicant’s assertion that scanning is a noun.  It is unclear if there is an antecedent issue, i.e. “obtaining by repeatedly the scanning the same scanning line” or if it is a new (noun) element, or if the same term is being used as a verb (assumed).  For clarity and consistency the examiner would suggest and for purposes of examination use “obtaining by repeating the of the same scanning line”.
Regarding claims 1 spanning lines 11-12 & line 12, claim 13 line 11 & line 12, and claim 14 spanning lines 10-11 & line 11 “the scan lines” has antecedent issues.  It is unclear if applicant means the scanning lines introduced earlier (assumed) or is introducing a new/different element.  For purposes of examination the examiner will use “the scanning lines”.
Regarding claim 2 (dependent on 1) “the display control unit performs control to superimpose and display an image indicating a progress on a captured image of an acquiring range corresponding to the three-dimensional motion contrast image” has clarity issues.  The element “an image” has antecedent issues and it is unclear if applicant is referring to the image introduced in claim 1 line 11 or are new and different element (assumed).  Regarding “indicating a progress” it is unclear if applicant means a progress of the scan (assumed) or a progress of the rescan or the progress of something else, e.g. a progress of a determination.  It is unclear what the “captured image” is and where it comes from, i.e. it is unclear if it is the fundus image of the eye or if it is a different image, such as a previously scanned, i.e. captured, image.  This is further exacerbated by the superimposing be “on a captured image of an acquiring range corresponding to the three-dimensional motion contrast image,” which makes it further unclear if applicant is specifically placing the progress information on the acquiring rate of the scanning 
Regarding claim 12 “the progress rate related to the scanning line of the acquiring area” has clarity issues.  While the progress rate has been introduced in claim 7 as indicating the progress of the scanning.  However, “the acquiring area” has antecedent issues.  No acquiring area has been introduced and it is unclear if it is an inherent element in the progress rate (as introduced in claim 7) or if it is a new element (i.e. an acquiring area) or if it changes the progress rate as introduced in claim 7 to be a new/different progress rate of a scanning line in the plurality of scanning lines in the scanning.  The examiner’s best guess is that the limitation is meant to indicate the progress rate of the scanning, as introduced in claim 7.  For purposes of examination the examiner will use “the progress rate 
Regarding claim 15 “wherein the three-dimensional motion contrast image of the fundus is an image representing time change of optical coherence tomography (OCT) interference signals due to a blood stream” has clarity issues.  Particularly “an image” has antecedent issues.   It is unclear if applicant means the image introduced earlier or is introducing a new/different element or something else.  For purposes of examination the examiner will use “wherein the three-dimensional motion contrast image of the fundus represents a time change of optical coherence tomography (OCT) interference signals due to a blood stream.”
Claims 2, 4, 7-8, 10, 12 and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-2, 4, 7-8, 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun CN104414668, of record, in view of Glaenzer et al. US Patent Application Publication 2012/0157841, of record, and in further view of Srivastava et al. Japanese Patent Application Publication 2015-515894, of record, using US Patent Application Publication 2013/0301008, of record, as an English translation, and Anzelde et al. US Patent Application Publication 2007/0192723, of record.
Regarding claim 1 Sun discloses an information processing apparatus (title e.g. figure 2 computer tomography system 200) comprising: a memory storing (e.g. storage unit 203) a plurality of instructions (inter alia paragraph [0047-48] “storage unit 203, used for storing the user interface, and also used for storing related instructions”); and a processor (implicit given title, e.g. computed tomography system 200) configured to execute the plurality of instructions to function (axiomatic) as: a scan control unit (e.g. response device 205) configured to control a scanning (inter alia paragraph [0052]) on each of a plurality of scanning lines (see paragraph [0060]) for generating a three-1); a determining unit configured to determine whether a scanning line to be rescanned exists among the scanning lines (e.g. supplementary scanning parameter box 20221) while a fundus image of the subject eye is being acquired (inter alia see figure 4); and a display control unit configured to display, on a display unit (e.g. display unit 202), a progress rate indicating a progress of the scan of the scanning line to be rescanned (e.g. supplementary scan progress bar 20222), in a case of determination that the scanning line to be rescanned exists among the scanning lines (inter alia abstract & paragraph [0054]). 
Regarding “an image for distinguishing between an area where the scanning lines are scanned (i.e. completed) and an area where the scanning lines are not scanned (i.e. not completed) is superimposed” Sun further discloses paragraph [0015] “the display area displays an image reconstructed according to the scanning sequence,” which the examiner contends, in combination with the Sun’s disclosure, in toto, reads on the limitation.  However, in arguendo, if one were to contend that Sun fails to disclose an image for distinguishing between an area where the scan is completed and an area where the scan is not completed is superimposed, one could look to the problem being solved by this feature.  Applicant’s disclosure indicates that the rescan function is for recapturing images when the subject eye moves, see inter alia paragraph [0048], and that superpositioning of images is to allow the operator to check the progress, see inter alia paragraphs [0080-81].   Glaenzer teaches an image displaying system of subjects in medical imaging, i.e. a related field, and address the issue of rescans required by patient movement (inter alia abstract), addressing problems faced by the inventor.  Glaenzer further teaches using a refreshed image superimposed on a image (inter alia paragraph [0026]) for the purpose of providing a graphical representation to visually assist the operator understand correction misalignment caused by patient movement by graphical representation(s) overlaid on image inter alia paragraph [0026]).  Therefore, if one would in arguendo consider the feature not disclosed by Sun it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the information processing apparatus as disclosed by Sun to have an image for distinguishing between an area where the scan is completed and an area where the scan is not completed is superimposed as taught by Glaenzer, which is in a related field and address problems faced by the inventor, for the purpose of providing a graphical representation to visually assist the operator understand correction misalignment caused by patient movement by graphical representation(s) overlaid on image data.
Sun does not disclose the scanning lines are generated by measurement light controlled by the control unit, that the three dimensional image is a motion contrast image of a fundus of a subject eye, and at least either one of an elapsed time and a remaining time related to the scan.
Srivastava2 teaches a scan control unit (e.g. figure 2) that scans on each of a plurality of scanning lines (e.g. from scanner 207 see paragraph [0026]) generated by a scanner (e.g. scanner 207) with measurement light (e.g. from source 201) for generating a three-dimensional image (inter alia abstract), where the three-dimensional image is a three-dimensional motion contrast image (inter alia abstract) of a fundus (e.g. sample 210) for the purpose of locating the anatomical location of the vasculature and extracting various diagnostically relevant metrics related to retinal micro-circulation, and/or can subsequently be used to visualize the vascular and capillary structure in relation to the structure of the retinal tissue (paragraph [0011]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the information processing apparatus as disclosed by Sun as modified by Glaenzer to have the scan generated by a scanner that uses measurement light for generating a three-dimensional motion contrast image of a fundus as taught by 
Srivastava does not teach the progress rate is at least either one of an elapsed time and a remaining time related to the scan.
Anzelde teaches progress indicators in graphical user interfaces for automated computer processes (title & abstract e.g. figure 5) where a progress bar (e.g. completion bar 508) that includes time-based information including remaining time regarding the automated computer process (paragraph [0054-55] e.g. bar 512) for the purpose of providing prospective as well as historical information regarding the progress of the automated computer process that may be readily interpreted by a user (paragraph [0011]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the information processing apparatus as disclosed by Sun as modified by Glaenzer and Srivastava to have the information indicating the progress of the scan displayed as at least either one of an elapsed time and a remaining time as taught by Anzelde for the purpose of providing prospective as well as historical information regarding the progress of the automated computer process that may be readily interpreted by a user. 
Regarding claim 2 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 1, as set forth above.  Sun further discloses wherein the display control unit performs control to display a progress rate of the scanning (abstract e.g. time progress bar 2011 see paragraph [0043]).  
Regarding claim 4 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 1, as set forth above.  Sun does not disclose it is further comprising a generation unit configured to generate a two-dimensional projection image based on a plurality of tomographic images of the area where the scanning is completed, wherein the display 
Regarding claim 7 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 1, as set forth above.  Sun further discloses wherein the display control unit performs control to display a bar graph indicating a progress rate indicating a progress of the scanning (abstract e.g. time progress bar 2011).
Regarding claim 8 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 7, as set forth above.  Sun further discloses wherein the display control unit performs control to display information indicating the progress rate on a tomographic image obtained as a result of the scanning (abstract e.g. time progress bar 2011).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) see MPEP 2144.04.  In this case applicant discloses that displaying a progress image, i.e. information is for the purpose of allowing the operator to understand the scan process, for example see paragraph [0076].  Sun as modified by Glaenzer, Srivastava and Anzelde discloses the elements displayed allow the user to observe the progress image, i.e. information and accordingly improve the user’s experience, see for example abstract.  Thus both the applicant and Sun as modified by Glaenzer, Srivastava and Anzelde have the function of showing progress image, i.e. information for the similar reasons.  However, the examiner contends that rearranging the position of the elements on the screen is a design choice.  One would be motivated to have the progress image, i.e. information superimposed so that the user would not have to look at two different areas of the screen.  Therefore, it would be routine design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention for the apparatus as disclosed by Sun as modified by Glaenzer, Srivastava and Anzelde to rearrange the elements displayed on the display so that progress image, i.e. 
Regarding claim 12 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 10, as set forth above.  Sun further discloses wherein the display control unit performs control to display, on a same axis, a bar graph indicating the progress rate and a progress rate related to the scanning line to be rescanned (abstract e.g. 2011 & 20222 see paragraph [0055]).
Regarding claim 13 Sun further discloses an information processing method (title e.g. figure 4) to be performed by an information processing apparatus (implicit since it is a computed tomography scanning method), for the information processing apparatus according to claim 1 (as set forth above).
Regarding claim 14 Sun further discloses a non-transitory storage medium (e.g. storage unit 203) storing a program for causing a computer to function (paragraphs [0047-48]), for the information processing apparatus according to claim 1 (as set forth above).

Insofar as they are understood claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun CN104414668, of record, in view of Glaenzer et al. US Patent Application Publication 2012/0157841, of record, Srivastava et al. Japanese Patent Application Publication 2015-515894, of record, using US Patent Application Publication 2013/0301008, of record, as an English translation, and Anzelde et al. US Patent Application Publication 2007/0192723, of record, in further view of evidenced of work by another by self-admission.
Regarding claims 15 and 16 Sun as modified by Glaenzer, Srivastava and Anzelde discloses the information processing apparatus according to claim 1, as set forth above.  Sun, Glaenzer and Anzelde do not disclose or teach wherein the three-dimensional motion contrast image of the fundus represents a time change of optical coherence tomography (OCT) interference signals due to a blood stream, as 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEORGE G KING/Primary Examiner, Art Unit 2872                                                           April 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tomography is defined by the American Heritage Science Dictionary© as any of several radiologic techniques for making detailed three-dimensional images of a plane section of a solid object, such as the body, while blurring out the images of other planes. See also computerized axial tomography positron emission tomography.
        2 Applicant has identified Srivastava in paragraph [0002] of the instant application’s specification.  The examiner has determine this reference subject matter is the work of another, based on different inventors and assignees.  As such this reference is considered to be an admission by applicant identifying it as "prior art," see MPEP 2129.